Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D originally filed on October 22, 2010 (including amendments thereto) with respect to the Common Stock, no par value per share, of Applied Signal Technology, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: October 22, 2010 MMI INVESTMENTS, L.P. By: MCM Capital Management, LLC General Partner By: /s/ Jerome J. Lande Jerome J. Lande Executive Vice President MCM CAPITAL MANAGEMENT, LLC By: /s/ Jerome J. Lande Jerome J. Lande Executive Vice President /s/ Clay B. Lifflander Clay B. Lifflander
